IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


MICHAEL SPEAR,

             Appellant,

 v.                                                   Case No. 5D17-1714

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed June 1, 2018

Appeal from the Circuit Court
for Brevard County,
Robin C. Lemonidis, Judge.

James S. Purdy, Public Defender, and
Brittany N. O'Neil, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Allison L. Morris,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Appellant’s failure to appear for a scheduled sentencing hearing resulted in the

imposition of a substantial prison sentence pursuant to Quarterman v. State, 527 So. 2d
1380 (Fla. 1988). The trial court also adjudicated Appellant guilty of indirect criminal

contempt for his failure to appear. We reverse the sentences imposed in case numbers
2016-CF-039801 and 2016-CF-047845, and remand for an evidentiary hearing and

factual determination as to whether Appellant’s failure to comply with the Quarterman

agreement was willful. We also reverse the conviction and sentence for indirect criminal

contempt because the trial court did not afford procedural due process. See Garrett v.

State, 876 So. 2d 24, 25 (Fla. 1st DCA 2004) (merely asking defendant if he wished to

explain behavior was insufficient; rather, court must inform defendant that he can present

mitigating circumstances and give “a separate and distinct opportunity” for him to do so).

      On remand, Appellant shall be afforded a new sentencing hearing and a new

hearing on the contempt charge.

      REVERSED AND REMANDED.

TORPY, WALLIS and LAMBERT, JJ., concur.




                                            2